 



EXHIBIT 10.36
EXECUTION VERSION
MASTER COVERED PICTURE PURCHASE AGREEMENT
dated as of May 25, 2007
by and between
LG Film Finance I, LLC
and
Lions Gate Films Inc.

 



--------------------------------------------------------------------------------



 



MASTER COVERED PICTURE PURCHASE AGREEMENT
          This MASTER COVERED PICTURE PURCHASE AGREEMENT (this “Agreement”) is
made and entered into as of May 25, 2007 (the “Effective Date”), by and between
LG Film Finance I, LLC, a Delaware limited liability company (“Purchaser” or
“FilmCo”), and Lions Gate Films Inc., a Delaware corporation (“LGF”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in Schedule A hereto, the provisions of which are hereby incorporated by
reference.
          WHEREAS, LGF currently owns or controls or shall in the future own or
control certain rights, including Distribution Rights, in and to Covered
Pictures.
          WHEREAS, Purchaser has been formed for the purpose of purchasing the
Rights in and to Covered Pictures from LGF.
          WHEREAS, Lions Gate Entertainment, Inc., a Delaware corporation
(“LGE”), and Pride Pictures LLC, a Delaware limited liability company
(“FundCo”), are members of Purchaser and have entered into that certain Limited
Liability Company Agreement of LG Film Finance I, LLC, dated as of even date
herewith (the “FilmCo Operating Agreement”), pursuant to which LGE and FundCo,
as members of Purchaser, are obligated to make capital contributions to
Purchaser, on the terms and conditions set forth in the FilmCo Operating
Agreement, to enable Purchaser to fulfill its obligations under this Agreement.
          WHEREAS, Purchaser and LGF have also entered into the Distribution
Agreement, pursuant to which LGF as the distributor thereunder (“Distributor”)
will be granted an exclusive, worldwide, all-media license to exploit the
Distribution Rights with respect to each Covered Picture acquired by Purchaser.
          WHEREAS, it is LGF’s intention under this Agreement that on the
Initial Investment Date for a Covered Picture, it will transfer to Purchaser all
of LGF’s rights, title and interest in and to the Rights for such Covered
Picture and that it will retain no rights, title, or interest in or to any such
Rights after the Initial Investment Date for such Covered Picture.
          NOW, THEREFORE, in consideration of the foregoing, which are expressly
incorporated herein as if fully set forth, and the mutual covenants and
agreements set forth in this Agreement and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto), the parties hereby agree as follows:
1. PURCHASE AND SALE OF COVERED PICTURES.
     1.1 Purchase and Sale Obligations.
     1.1.1 Covered Picture Purchase and Sale Commitment. Subject to the terms
and conditions of this Agreement, Purchaser agrees to purchase and acquire from
LGF, and LGF agrees to sell to Purchaser, the Rights throughout the Territory
held by LGF as of the Initial Investment Date (which shall include all Rights
held by LGE Affiliates immediately prior to the Initial Investment Date) for the
applicable Covered Picture,

 



--------------------------------------------------------------------------------



 



free and clear of all Encumbrances, other than the Permitted Liens, in and to
(a) the first twenty-three (23) Motion Pictures (including the first
***** Excess Cap Pictures) which meet the Covered Picture Criteria that are
produced or acquired by LGF and which have their respective Initial Theatrical
Release Dates during the Investment Period or the Catch-Up Period, if any (the
“Covered Picture Commitment”) and (b) in the event the first twenty-three
(23) Covered Pictures Purchaser acquires from LGF during the Investment Period
include less than three (3) Sequels, each subsequent Covered Picture (x) which
is a Sequel, and (y) is produced or acquired by LGF and has its Initial
Theatrical Release Date during the Sequel Investment Period up to a maximum of
the Sequel Target. With respect to such Covered Pictures (including Sequels)
which are acquired by Purchaser from LGF hereunder, from and after the
applicable Initial Investment Date for such acquired Covered Pictures, Purchaser
shall be responsible for all Third Party Participation and Residual payment
obligations with respect thereto. Purchaser’s obligations under this
Section 1.1.1 shall be referred to as “Purchase Obligations”, and LGF’s
obligations under this Section 1.1.1 shall be referred to as “Sale Obligations”.
Notwithstanding anything in this Agreement to the contrary, Purchaser (x) shall
have no Purchase Obligations and LGF shall have no Sale Obligations during any
Suspension Period or after the occurrence of a Stop Funding Event, and (y) shall
not be required to acquire the Rights to any Covered Picture if, after giving
effect to such acquisition, the FundCo Aggregate Investment Amount would be in
excess of the Maximum Investment Amount. For purposes of calculating the number
of Covered Pictures transferred to Purchaser in satisfaction of the Covered
Picture Commitment or the Sequel Target, any Retransferred Picture shall be
excluded, unless and until such Retransferred Picture is resold to Purchaser
under this Agreement. The parties agree that, subject to Section 1.6 and
Section 10.1, each Motion Picture produced or acquired by LGF or an LGE
Affiliate on or after the Effective Date and continuing until the end of the
Investment Period or Sequel Investment Period, if applicable, that is a Covered
Picture (and with respect to the Sequel Investment Period, also a Sequel) shall
be subject to the Sale Obligations and the Purchase Obligations. Except as set
forth in Section 1.6.6, LGF shall not be obligated to sell to Purchaser and
Purchaser shall not be required to purchase the Rights for any Covered Picture
after the termination of Investment Period or, with respect to Sequels, after
the termination of the Sequel Investment Period, if applicable. With respect to
all Covered Pictures acquired by Purchaser, Purchaser acknowledges and agrees
that it shall have and shall discharge (when and as they become due and payable)
all obligations with respect to the payment of Participations and Residuals. To
the extent that any Rights required to be sold by LGF to Purchaser hereunder are
owned or controlled, prior to the Initial Investment Date, by any LGE Affiliate,
LGF shall acquire such Rights from such LGE Affiliate prior to the Initial
Investment Date and such Rights shall be conveyed to Purchaser together with all
other Rights sold to Purchaser by LGF on the Initial Investment Date.
     1.1.2 “Bug” and “Away From Her”. The parties hereto agree and acknowledge
that the Motion Picture entitled “Bug” is a Covered Picture and shall be the
first Covered Picture to be acquired by Purchaser from LGF under this Agreement.
The parties further agree and acknowledge that the Purchaser shall have the
option,

2



--------------------------------------------------------------------------------



 



exerciseable by the Purchaser (at the direction of FundCo) at any time within
thirty (30) days from the Effective Date, to acquire from LGF the Motion Picture
entitled “Away from Her”. If Purchaser (at the direction of FundCo) elects to
exercise its option to purchase the Rights to “Away From Her”, Purchaser shall
give written notice to LGF prior to the expiration of thirty (30) days from the
Effective Date. The purchase and sale of Rights to “Bug” and “Away From Her” (if
Purchaser exercises its option under this Section 1.1.2) shall be subject to all
of the terms and conditions of this Agreement; provided, however, the time
periods prescribed in the first sentence of Section 2.3 shall not be applicable
to “Bug”.
     1.2 Consecutive Initial Theatrical Release Dates.
     1.2.1 Determination of Covered Pictures. The determination of the Covered
Pictures subject to the Sale Obligations and the Purchase Obligations shall be
made on the basis of the chronological order of the Initial Theatrical Release
Dates for such Covered Pictures.
     1.2.2 Obligation to Acquire in Chronological Order. Without limitation of
Section 1.11 of this Agreement, the Purchase Obligations and the Sale
Obligations shall be executed in the chronological order of the Initial
Theatrical Release Dates for such Covered Pictures. In any instance in which LGF
is required to sell, or Purchaser is obligated to acquire multiple Covered
Pictures, the sale and purchase of the Covered Pictures shall be effected in the
chronological order of such Covered Pictures’ Initial Theatrical Release Dates,
with the intent of this provision being that Purchaser shall acquire during the
Investment Period the first twenty-three (23) Covered Pictures the respective
Initial Theatrical Release Dates for which occur after the Effective Date of
this Agreement and during the Investment Period, and that, if applicable,
Purchaser shall acquire during any Sequel Investment Period up to the number of
Sequels equal to the Sequel Target which shall be the first Sequels to have
their Initial Theatrical Release Dates in the U.S. after commencement of the
Sequel Investment Period to a maximum of the Sequel Target.
     1.3 No Consultation or Approval Rights. As between LGF and Purchaser, LGF
shall control all decisions (e.g., business, financial, creative or otherwise)
(a) relating to the development, financing, production or acquisition of Motion
Pictures by LGF and its Affiliates that are or may become Covered Pictures
hereunder, or (b) prior to the purchase and sale of the Rights to a Covered
Picture hereunder, concerning whether to pursue and/or consummate any
Co-Financing Transaction, and Purchaser shall have no consultation or approval
rights with respect thereto.
     1.4 Purchase Shortfall; Extension of Investment Period. If, on the third
(3rd) anniversary of the Investment Commencement Date (the “Third Anniversary
Date”), Purchaser has acquired from LGF the Rights to fewer than twenty-three
(23) Covered Pictures (a “Purchase Shortfall”), and the Purchase Shortfall has
not been caused by Purchaser’s breach of its Purchase Obligations hereunder, LGF
shall no earlier than one (1) Business Day after the Third Anniversary Date give
written notice to Purchaser of the Purchase Shortfall (the “Purchase Shortfall
Notice”). Purchaser shall have a one-time option (the “Investment Period
Extension

3



--------------------------------------------------------------------------------



 



Option”) exercisable (at the sole direction of FundCo, with the consent of the
Administrative Agent) to extend the Investment Period until the earliest of
(a) Purchaser’s acquisition from LGF of Rights in and to the twenty-third (23rd)
Covered Picture (excluding Retransferred Pictures other than those re-acquired
by Purchaser), (b) the occurrence of a Stop Funding Event, or (c) the last day
of the Contribution Period; provided, however, Purchaser may exercise the
Investment Period Extension Option only if at the time of its exercise no
Suspension, Purchaser Default and/or Stop Funding Event has occurred and is
continuing. If Purchaser elects to exercise the Investment Period Extension
Option, it shall give written notice to LGF within ten (10) days after
Purchaser’s receipt of the Purchase Shortfall Notice, if any.
     1.5 Sequel Target; Sequel Target Shortfall; Sequel Investment Period. If on
the last day of the Investment Period (other than if such Investment Period
terminates due to a Stop Funding Event), Purchaser has acquired from LGF the
Rights to twenty-three (23) Covered Pictures but such Covered Pictures include
less than the Sequel Target, the Sequel Investment Period shall automatically
commence and shall terminate upon the earliest to occur of (a) Purchaser’s
purchase from LGF of the Rights to that number of Sequels that, together with
any Sequels purchased during the Investment Period, equals the Sequel Target,
(b) a Stop Funding Event, (c) the first date on which LGE has the right to
exercise the Repurchase Option, or (d) the last day of the Contribution Period
(such extension period, the “Sequel Investment Period”). There shall be no
Sequel Investment Period if, during the Investment Period, Purchaser acquires
from LGF and LGF sells to Purchaser the Rights to three (3) or more Sequels.
     1.6 Suspension of Purchase Obligations and Sale Obligation.
     1.6.1 Suspension. The Purchase Obligations and the Sale Obligations shall
be suspended and each of LGF and Purchaser shall be relieved of their respective
obligations under Section 1.1.1 and Section 1.5 (a “Suspension”) at any time
during the Investment Period, any Catch-Up Period or any Sequel Investment
Period during which the FundCo Aggregate Investment Amount is equal to or
greater than the Maximum Investment Amount (such period, a “Suspension Period”).
A Suspension Period that continues for one hundred eighty consecutive (180) days
or longer during the Investment Period or any Sequel Investment Period shall be
a Purchaser Default under Section 10.1.
     1.6.2 Termination of Suspension.
     (i) A Suspension Period shall terminate and the Purchase Obligations and
the Sale Obligations shall be reinstated when and only if the positive
difference between the Maximum Investment Amount and the FundCo Aggregate
Investment Amount (the “FundCo Available Investment Amount”) is equal to or
greater than the sum of the following:
     (a) all accrued and unpaid True-Up Payments through the date of the
expiration of the applicable Suspension Period;
     (b) the amount sufficient for FundCo to bring its aggregate capital
contributions in FilmCo for all existing Non 50/50 Funded Pictures

4



--------------------------------------------------------------------------------



 



(other than those Funded Pictures that are Excess Cap Pictures or Super Excess
Cap Pictures subject to the Excess Cap Picture Option or the Super Excess Cap
Picture Option for which FundCo did not elect to cause Purchaser to exercise the
Excess Cap Picture Option or the Super Excess Cap Picture Option, as applicable)
to the level of 50/50 Funded Pictures; and
     (c) the lesser of (a) Two Million Dollars ($2,000,000) or (b) twenty-five
percent (25%) of the Initial Purchase Price of the next Covered Picture the
Rights to which would be required to be purchased by Purchaser and sold by LGF
upon the lifting of the applicable Suspension.
     (ii) Purchaser shall notify LGF within two (2) Business Days after the
foregoing requirements have been satisfied for the termination of the applicable
Suspension Period. Upon the termination of such Suspension Period, the FundCo
Available Investment Amount shall be applied (a) first, to the payment of all
accrued and unpaid True-Up Payments through the date of the expiration of the
applicable Suspension Period; (b) second, to bring FundCo’s aggregate capital
contributions in FilmCo for all existing Non 50/50 Funded Pictures (other than
those Funded Pictures that are Excess Cap Pictures or Super Excess Cap Pictures
subject to the Excess Cap Picture Option or Super Excess Cap Picture Option,
respectively, for which FundCo did not elect to cause Purchaser to exercise the
Excess Cap Picture Option or the Super Excess Cap Picture Option, as applicable)
to the level of 50/50 Funded Pictures, commencing in chronological order with
the existing Non 50/50 Funded Picture with the earliest Initial Theatrical
Release Date; and (c) last, to payment of the applicable Purchase Price of the
next Covered Picture or Covered Pictures the Rights to which would be required
to be purchased by Purchaser and sold by LGF upon the termination of such
Suspension Period.
          1.6.3 Continuation of Notice Materials; Exercise of Options During
Suspension. During any Suspension Period, LGF shall continue to provide Notice
Materials to Purchaser regarding Covered Pictures, including Covered Pictures
for which the Excess Cap Picture Option, the Super Excess Cap Picture Option or
the Excludable Picture Purchase Option would be applicable (“Option Pictures”).
During any Suspension Period and notwithstanding such Suspension, Purchaser
shall remain obligated to provide timely exercise notices to LGF if Purchaser
(at the direction of FundCo, with the consent of the Administrative Agent)
elects to exercise its applicable option to acquire the Rights with respect
thereto from LGF. If Purchaser (at the direction of FundCo, with the consent of
the Administrative Agent) elects to exercise an applicable option to acquire
Rights to an Option Picture, Purchaser must provide such option exercise notice
in accordance with Section 1.7 or Section 1.9, as applicable. Notwithstanding
Purchaser’s exercise of the Excess Cap Picture Option, the Super Excess Cap
Picture Option and/or the Excludable Picture Purchase Option, Purchaser’s
obligation to purchase and LGF’s obligation to sell such Option Pictures shall
be subject to all the terms and conditions set forth in this Agreement,
including

5



--------------------------------------------------------------------------------



 



Section 1.6.1 and Section 1.6.2. Purchaser’s failure to timely exercise such
options shall be deemed Purchaser’s decision not to acquire such Option
Pictures.
     1.6.4 Suspension Period Pictures. Subject to Section 1.6.5, during any
Suspension Period, LGF and its Affiliates shall have the right, outside of
FilmCo and without any obligation or liability to Purchaser, to continue to
produce, acquire, own, finance and/or fund and exploit all Rights in or to all
Motion Pictures that, but for the Suspension, would have been Covered Pictures
purchased by Purchaser hereunder (collectively, “Suspension Period Pictures”),
and to retain for LGF’s own account all of the Gross Receipts and all
Co-Financing Amounts generated from such Suspension Period Pictures.
     1.6.5 Acquisition of Suspension Period Pictures after Termination of
Suspension. Upon termination of a Suspension Period, Purchaser shall be
obligated to purchase and LGF shall be obligated to sell the Rights to all
Suspension Period Pictures in accordance with the other terms and conditions
herein. Upon closing of the purchase and sale of any Suspension Period Picture
and payment by Purchaser of the applicable Initial Purchase Price, LGF shall
cause Distributor to allocate all Gross Receipts and all Co-Financing Amounts
with respect to such Suspension Period Picture in accordance with the
Distribution Agreement.
     1.6.6 Acquisition of Covered Pictures in Ninety Day Period after
Termination of Investment Period. In the event that the Investment Period ends
by its term because clause (iii) of the definition thereof is satisfied first
(i.e, the Third Anniversary Date has occurred earliest) and a Suspension is
still in effect on such termination date, if such Suspension Period ends before
the ninety-first (91st) day after the Third Anniversary Date, Purchaser shall
also be obligated to purchase and LGF shall also be obligated to sell the Rights
to any Motion Pictures meeting the Covered Picture Criteria (a) the Initial
Theatrical Release Date for which occurs during the ninety (90) day period
immediately after such termination of the Investment Period (such ninety
(90) day period, the “Catch-Up Period”), and (b) that are otherwise subject to
the Purchase Obligations and the Sale Obligations. Upon closing of the purchase
and sale of any such Motion Pictures and payment by Purchaser of the applicable
Initial Purchase Price, LGF shall cause Distributor to allocate all Gross
Receipts and all Co-Financing Amounts with respect to such Motion Pictures in
accordance with the Distribution Agreement.
     1.7 Excess Cap Pictures. Purchaser shall be obligated to purchase from LGF
and LGF shall be obligated to sell to Purchaser the Rights to the first
***** Excess Cap Pictures purchased or acquired by LGF the Initial Theatrical
Release Date for which occurs during the Investment Period. After Rights to the
first ***** Excess Cap Pictures have been purchased by Purchaser from LGF
(and/or after Funded Pictures become Excess Cap Pictures and are counted toward
the first ***** Excess Cap Pictures in accordance with Section 1.7.1(i)(b)
below), Purchaser shall not be obligated to purchase from LGF, and LGF shall not
be obligated to sell to Purchaser, the Rights to any ***** or subsequent Excess
Cap Picture produced or acquired by LGF or any LGE Affiliate during the
Investment Period, or (if such Excess Cap Pictures are Sequels) during the
Sequel Investment Period, except as set forth below. With respect to a Funded
Picture

6



--------------------------------------------------------------------------------



 



that after its Initial Investment Date becomes the ***** Excess Cap Picture, the
Excess Cap Picture Option shall be exercised or not exercised as set forth in
Section 1.7.1(ii)(c).
     1.7.1 Excess Cap Picture Option. Purchaser shall have a one-time option
(exercisable solely at the direction of FundCo, with the consent of the
Administrative Agent) to purchase the Rights to the ***** Excess Cap Picture,
which option, if exercised, shall require LGF to sell to Purchaser and Purchaser
to purchase from LGF the Rights to such ***** Excess Cap Picture and all
subsequent Excess Cap Pictures produced or acquired by LGF or any LGE Affiliate
the respective Initial Theatrical Release Dates for which occur during the
Investment Period, any Catch-Up Period or (if a Sequel) any Sequel Investment
Period, subject to the other terms and conditions set forth in this Agreement
(the “Excess Cap Picture Option”).
     (i) Exercise of Excess Cap Picture Option.
     (a) Within five (5) Business Days after the later of (1) Purchaser’s
receipt of Notice Materials from LGF with respect to any ***** Excess Cap
Picture (excluding for this purpose a Super Excess Cap Picture which, if the
Super Excess Cap Picture Option were exercised, would be the ***** Excess Cap
Picture), and (2) the date of the screening of the ***** Excess Cap Picture in
accordance with the provisions of Section 2.5, Purchaser shall notify LGF in
writing whether Purchaser elects to exercise the Excess Cap Picture Option;
provided, however, with respect to a Funded Picture that is not initially
identified as an Excess Cap Picture but which subsequently becomes the *****
Excess Cap Picture, Purchaser shall exercise or be deemed not to have exercised
the Excess Cap Picture Option in accordance with provisions of Section
1.7.1(i)(c) and Section 1.7.1(i)(d) below.
     (b) If Purchaser (at the direction of FundCo, with the consent of the
Administrative Agent) provides written notice to LGF exercising the Excess Cap
Picture Option, Purchaser shall purchase and LGF shall sell all Rights which LGF
holds in and to such ***** Excess Cap Picture and all subsequent Excess Cap
Pictures produced or acquired by LGF the respective Initial Theatrical Release
Dates for which occur during the Investment Period, any Catch-Up Period or (if
such Excess Cap Picture is also a Sequel) any Sequel Investment Period until the
Purchase Obligations and the Sale Obligations are satisfied under the terms of
this Agreement.
     (c) If Purchaser (at the direction of FundCo, with the consent of the
Administrative Agent) does not exercise the Excess Cap Picture Option,
(1) Purchaser shall have no right to purchase and LGF shall have no obligation
to sell to Purchaser any of LGF’s (or any Affiliate’s) Rights in and to any such
***** Excess Cap Picture or any subsequent Excess Cap Pictures, and (2) LGF and
its Affiliates shall have the right to continue to produce, acquire, own,
finance and/or fund any such

7



--------------------------------------------------------------------------------



 



***** Excess Cap Picture and all subsequent Excess Cap Pictures and exploit all
Rights thereto outside of FilmCo without any obligation or liability to
Purchaser.
     (d) Purchaser’s failure to timely provide an exercise notice shall be
deemed Purchaser’s decision not to exercise the Excess Cap Picture Option.
     (ii) Funded Picture Later Becomes an Excess Cap Picture.
     (a) If a Funded Picture not originally identified as an Excess Cap Picture
on the applicable Initial Investment Date becomes an Excess Cap Picture after
its Initial Investment Date (including by virtue of the After Acquired Rights
Costs for any After Acquired Rights with respect to such Funded Picture), LGF
shall provide written notice to Purchaser and FundCo of such event (“Subsequent
ECP Notice”), which Subsequent ECP Notice shall include the amount of then-known
additional Covered Picture Costs or After Acquired Rights Costs, as applicable,
for such Funded Picture in excess of ***** Dollars ($*****) (the “Subsequent ECP
Costs”).
     (b) If such Funded Picture would not be the ***** Excess Cap Picture,
Purchaser shall be obligated to pay such Subsequent ECP Costs to LGF, and, upon
such payment by Purchaser, such Funded Picture shall be counted against the
obligation of Purchaser under this Agreement to acquire the Rights to the first
***** Excess Cap Pictures.
     (c) If such Funded Picture would be the ***** Excess Cap Picture, Purchaser
shall have the right, exercisable within five (5) Business Days after
Purchaser’s receipt of the Subsequent ECP Notice, to exercise or not exercise
the Excess Cap Picture Option with respect thereto. If Purchaser (at the sole
direction of FundCo, with the consent of the Administrative Agent) elects with
respect to such Funded Picture (1) not to exercise the Excess Cap Picture
Option, then such Funded Picture shall be a Non 50/50 Funded Picture under the
FilmCo Operating Agreement, or (2) to exercise the Excess Cap Picture Option,
then such Funded Picture shall be a 50/50 Funded Picture under the FilmCo
Operating Agreement. Regardless of whether Purchaser (at the direction of
FundCo, with the consent of the Administrative Agent) elects or does not elect
to exercise the Excess Cap Picture Option, Purchaser shall remain obligated to
pay the Subsequent ECP Costs to LGF with respect to such Funded Picture;
provided, that, Purchaser’s failure to pay such Subsequent ECP Costs to LGF
shall not be a Purchaser Default under this Agreement where Purchaser (at the
sole direction of FundCo, with the consent of the Administrative Agent) has
elected to not exercise the Excess Cap Picture Option with respect to funding of
such Subsequent ECP Costs by FundCo.

8



--------------------------------------------------------------------------------



 



     1.7.2 Super Excess Cap Pictures. Purchaser shall not be obligated to
purchase from LGF and LGF shall not be obligated to sell to Purchaser the Rights
to any Super Excess Cap Picture produced or acquired by LGF or any LGE Affiliate
the Initial Theatrical Release Date for which occurs during the Investment
Period, any Catch-Up Period or (if a Sequel) any Sequel Investment Period,
except as set forth below. For purposes of this Agreement, any Super Excess Cap
Picture the Rights to which Purchaser acquires from LGF shall count towards
Purchaser’s obligation to acquire ***** Excess Cap Pictures; provided, that any
purchase by Purchaser of a Super Excess Cap Picture pursuant to the exercise of
a Super Excess Cap Picture Option shall not be deemed to be the exercise by
Purchaser of the Excess Cap Picture Option. With respect to a Funded Picture
that after its Initial Investment Date becomes a Super Excess Cap Picture, the
Super Excess Cap Picture Option shall be exercised or not exercised as set forth
in Section 1.7.2(iii).
     (i) Super Excess Cap Picture Option. On a Super Excess Cap Picture by Super
Excess Cap Picture basis, Purchaser shall have a one-time option (exercisable
solely at the direction of FundCo, with the consent of the Administrative Agent)
to purchase the Rights to such Super Excess Cap Picture (the “Super Excess Cap
Picture Option”).
     (ii) Exercise of Super Excess Cap Picture Option.
     (a) Within five (5) Business Days after the later of (1) Purchaser’s
receipt of Notice Materials from LGF with respect to a Super Excess Cap Picture,
and (2) the date of the screening of such Super Excess Cap Picture in accordance
with the provisions of Section 2.5, Purchaser shall notify LGF in writing
whether Purchaser elects to exercise its Super Excess Cap Picture Option with
respect thereto; provided, however, with respect to a Funded Picture that
becomes a Super Excess Cap Picture, Purchaser shall be deemed to have exercised,
or deemed not to have exercised, the Super Excess Cap Picture Option in
accordance with provisions of Section 1.7.1(ii)(b) and Section 1.7.2(ii)(d)
below.
     (b) If Purchaser (at the direction of FundCo) provides written notice to
LGF exercising its Super Excess Cap Picture Option for such Super Excess Cap
Picture, Purchaser shall purchase and LGF shall sell all Rights which LGF holds
in and to such Super Excess Cap Picture.
     (c) If Purchaser (at the direction of FundCo, with the consent of the
Administrative Agent) does not exercise the Super Excess Cap Picture Option for
such Super Excess Cap Picture, (1) Purchaser shall have no right to purchase and
LGF shall have no obligation to sell to Purchaser any of LGF’s (or any LGE
Affiliate’s) Rights in and to such Super Excess Cap Picture, and (2) LGF and LGE
Affiliates shall have the right to continue to produce, acquire, own, finance
and/or fund such Super Excess Cap Picture and exploit all Rights thereto outside
of FilmCo without any obligation or liability to Purchaser.

9



--------------------------------------------------------------------------------



 



     (d) Failure to timely provide an exercise notice shall be deemed
Purchaser’s decision not to exercise the Super Excess Cap Picture Option for the
applicable Super Excess Cap Picture.
     (iii) Funded Picture Later Becomes a Super Excess Cap Picture.
     (a) If a Funded Picture not originally identified as a Super Excess Cap
Picture on the applicable Initial Investment Date becomes a Super Excess Cap
Picture after its Initial Investment Date (including by virtue of the After
Acquired Rights Costs for any After Acquired Rights with respect to such Funded
Picture), LGF shall provide written notice to Purchaser and FundCo of such event
(“Subsequent SECP Notice”), which Subsequent SECP Notice shall include the
amount of additional Covered Picture Costs or After Acquired Rights Costs, as
applicable, for such Funded Picture in excess of ***** Dollars ($*****) (the
“Subsequent SECP Costs”).
     (b) Purchaser shall have the right, exercisable within five (5) Business
Days after Purchaser’s receipt of the Subsequent SECP Notice, to exercise or not
exercise the Super Excess Cap Picture Option with respect to such Funded
Picture. If Purchaser (at the sole direction of FundCo, with the consent of the
Administrative Agent) elects with respect to such Funded Picture (1) not to
exercise the Super Excess Cap Picture Option, then such Funded Picture shall be
a Non 50/50 Picture under the FilmCo Operating Agreement, or (2) to exercise the
Super Excess Cap Picture Option, then such Funded Picture shall be a 50/50
Funded Picture under the FilmCo Operating Agreement. Regardless of whether
Purchaser elects or does not elect to exercise the Super Excess Cap Picture
Option, Purchaser shall remain obligated to pay the Subsequent SECP Costs to LGF
with respect to such Funded Picture; provided, that, Purchaser’s failure to pay
such Subsequent SECP Costs to LGF shall not be a Purchaser Default under this
Agreement where Purchaser (at the sole direction of FundCo, with the consent of
the Administrative Agent) has elected to not exercise the Super Excess Cap
Picture Option with respect to funding of such Subsequent SECP Costs by FundCo.
     1.8 Reclassifying of an Excess Cap Picture or a Super Excess Cap Picture.
If a Covered Picture originally identified by LGF in good faith as an Excess Cap
Picture or a Super Excess Cap Picture with respect to which Purchaser elected
not to exercise its Excess Cap Picture Option or Super Excess Cap Picture
Option, as applicable, is determined by LGF to no longer be an Excess Cap
Picture or a Super Excess Cap Picture based on LGF’s good faith recalculation of
such Covered Picture’s Covered Picture Costs on the date ninety (90) days after
its Initial Theatrical Release Date (a “Reclassified Covered Picture”), LGF
shall promptly provide notice (a “Covered Picture Reclassifying Notice”) to
Purchaser of the same.
     1.8.1 If FundCo’s required capital contribution to Purchaser for the
purchase of the Rights to such Reclassified Covered Picture would be less than
the Cap Amount

10



--------------------------------------------------------------------------------



 



or if such Reclassified Covered Picture would not be the ***** or subsequent
Excess Cap Picture, Purchaser shall be obligated to purchase from LGF, and LGF
shall be obligated to sell to Purchaser, the Rights to such Reclassified Covered
Picture.
     1.8.2 If FundCo’s required capital contribution to Purchaser for the
purchase of the Rights to such Reclassified Covered Picture would be less than
the Excess Cap Amount but more than the Cap Amount, and such Reclassified
Covered Picture would be the ***** Excess Cap Picture, such Reclassified Covered
Picture shall be subject to the Excess Cap Picture Option.
     1.9 Excluded Pictures and Excludable Pictures; Excludable Picture Purchase
Option.
     1.9.1 The Sale Obligations and the Purchase Obligations shall exclude all
Excluded Pictures and Excludable Pictures; provided, however, Purchaser shall
have the option, on an Excludable Picture by Excludable Picture basis
(exercisable at the sole direction of FundCo, with the consent of the
Administrative Agent) to purchase an Excludable Picture (the “Excludable Picture
Purchase Option”) by delivering written notice to LGF within five (5) Business
Days after the later of (a) Purchaser’s receipt of Notice Materials from LGF
with respect to an Excludable Picture, which Notice Materials shall identify
such Motion Picture as an Excludable Picture, and (b) in the event the
Excludable Picture is also the ***** Excess Cap Picture or a Super Excess Cap
Picture, the date of the screening, if requested, of such Excludable Picture in
accordance with the provisions of Section 2.5. For purposes of this Agreement,
any Excludable Picture the rights to which Purchaser acquires from LGF and which
would also be an Excess Cap Picture shall count towards Purchaser’s obligation
to acquire ***** Excess Cap Pictures; provided, that, if Purchaser exercises its
Excludable Picture Purchase Option for an Excludable Picture which is also the
***** Excess Cap Picture, Purchaser shall not be deemed to have concurrently
exercised the Excess Cap Picture Option unless Purchaser expressly exercises its
Excess Cap Picture Option. If Purchaser exercises its Excludable Picture
Purchase Option for an Excludable Picture which is also a Super Excess Cap
Picture, Purchaser shall be deemed to have concurrently exercised the Super
Excess Cap Picture Option for such Motion Picture. Purchaser’s failure to timely
provide an exercise notice shall be deemed Purchaser’s decision not to exercise
the Excludable Picture Purchase Option for the applicable Excludable Picture.
     1.10 After Acquired Rights. Promptly, but in no event later than five
(5) Business Days, after LGF or any LGE Affiliate acquires any additional Rights
in a Funded Picture (“After Acquired Rights”), LGF shall provide notice to
Purchaser of such After Acquired Rights (each such notice, an “After Acquired
Rights Notice”), which notice shall include copies of the purchase agreements
for such After Acquired Rights. The After Acquired Rights Notice shall include
(i) the title of the applicable Funded Picture, (ii) the amount of the After
Acquired Rights Cost, together with evidence of the payment of such After
Acquired Rights Cost, and (iii) a description of the After Acquired Rights so
acquired. If the After Acquired Rights Cost, together with all other Covered
Picture Costs for such Funded Picture, would result in such Funded Picture being
an Excess Cap Picture or Super Excess Cap Picture, the provisions of
Section 1.7.1(ii) and Section 1.7.2(iii), respectively, shall apply. LGF shall
(after acquiring any After

11



--------------------------------------------------------------------------------



 



Acquired Rights from any LGE Affiliate) sell and the Purchaser shall purchase
the After Acquired Rights within fifteen (15) days after Purchaser’s receipt of
the applicable After Acquired Rights Notice.
     1.11 Required Repurchase by LGF.
     1.11.1 Motion Picture No Longer a Covered Picture. In the event a Covered
Picture ceases to be a Covered Picture for any reason whatsoever (other than
failure to meet subpart (viii) of the definition of “Covered Picture Criteria”)
at any time following the purchase by Purchaser of the Rights to such Motion
Picture but prior to the Initial Theatrical Release Date of such Motion Picture
(a “Disqualifying Picture”), LGF or Purchaser shall, within five (5) Business
Days of it having actual knowledge that such Motion Picture has become a
Disqualifying Picture, notify the other party of the same (such notice, a
“Disqualifying Notice”). Each Disqualifying Picture and all Rights thereto shall
be retransferred by Purchaser to, and repurchased by, LGF at the applicable
Retransfer Price, which re-transfer, repurchase and payment shall occur no later
than fifteen (15) days after LGF’s or Purchaser’s receipt, as applicable, of the
Disqualifying Notice.
     1.11.2 Initial Theatrical Release Date Not Within Thirty Days of Purchase.
If the Initial Theatrical Release Date for a Covered Picture has not occurred
within thirty (30) days following the payment by Purchaser of the Initial
Purchase Price (or within ninety (90) days of the termination of the Investment
Period in the case of Covered Pictures purchased during the Catch-Up Period)
other than for events of Force Majeure, LGF shall so notify Purchaser, including
in such notice the new scheduled Initial Theatrical Release Date, if known (a
“Change in Theatrical Release Date Notice”). Purchaser shall have the right (at
the direction of FundCo, with the consent of the Administrative Agent), within
five (5) Business Days after its receipt of the Change in Theatrical Release
Date Notice to cause LGF to repurchase the Rights from Purchaser, by delivering
written notice of Purchaser’s election to cause such repurchase, in which event
all Rights transferred to Purchaser hereunder must be re-transferred by
Purchaser to LGF, and LGF must repurchase such Motion Picture, in return for the
payment by LGF to Purchaser of the applicable Retransfer Price, which
re-transfer and payment shall occur not later than ten (10) Business Days after
Purchaser’s notice.
     1.11.3 Covered Pictures Not Released in Chronological Order. If before the
Initial Theatrical Release Date of any one or more of the Covered Pictures
(excluding any Retransferred Pictures) acquired by Purchaser (each, an
“Unreleased Purchased Picture”), one or more other Motion Pictures that would
otherwise be Covered Pictures subject to the Purchase Obligations and Sale
Obligations (each, an “Alternative Covered Picture”) have their Initial
Theatrical Release Dates prior to the Initial Theatrical Release Dates of any
Unreleased Purchased Picture, LGF or Purchaser shall provide written notice to
the other party of the same and Purchaser shall have the option, exercisable in
its discretion (at the sole direction of FundCo) within five (5) Business Days
after the receipt by LGF or Purchaser, as applicable, of the foregoing notice,
to require LGF to repurchase from Purchaser the Rights to any Unreleased

12



--------------------------------------------------------------------------------



 



Purchased Picture and to sell to Purchaser the Rights to the Alternative Covered
Picture (if more than one, then the Alternative Covered Picture with the
earliest Initial Theatrical Release Date), subject to the Purchase Obligations
and Sale Obligations set forth in Section 1.1 and all other terms and conditions
set forth in this Agreement. If Purchaser so exercises, the applicable
Unreleased Purchased Picture and all Rights thereto shall be retransferred by
Purchaser to and repurchased by LGF at the applicable Retransfer Price, which
re-transfer and payment shall occur no later than fifteen (15) days after LGF’s
receipt of Purchaser’s exercise notice, and simultaneously therewith, the
applicable Alternative Covered Picture and all Rights thereto shall be sold and
transferred by LGF to Purchaser and purchased by Purchaser for the applicable
Purchase Price.
     1.11.4 Purchased Sequel Not Released in Chronological Order. If before the
Initial Theatrical Release Date for any one or more Sequels (excluding any
Retransferred Pictures) acquired by Purchaser during the Sequel Investment
Period (each, an “Unreleased Purchased Sequel”), one or more other Motion
Pictures that would otherwise be Sequels required to be purchased by Purchaser
and sold by LGF under the terms of this Agreement during the Sequel Investment
Period (each, an “Alternative Sequel”) have their Initial Theatrical Release
Date prior to the Initial Theatrical Release Date of any of the Unreleased
Purchased Sequel, LGF shall provide written notice to Purchaser of the same and
Purchaser shall have the option, exercisable in its discretion (at the sole
direction of FundCo) within five (5) Business Days after its receipt of the
foregoing LGF notice, to require LGF to repurchase from Purchaser the Rights to
any Unreleased Purchased Sequel and to sell to Purchaser the Rights to the
Alternative Sequel (if more than one, then the Alternative Sequel with the
earliest Initial Theatrical Release Date) and such Alternative Sequel shall be
subject to the Purchase Obligations and Sale Obligations set forth in
Section 1.1 and the other terms and conditions set forth in this Agreement. If
Purchaser so exercises, each Unreleased Purchased Sequel and all Rights thereto
shall be retransferred by Purchaser to and repurchased by LGF at the applicable
Retransfer Price, which re-transfer and payment shall occur no later than
fifteen (15) days after LGF’s receipt of Purchaser’s exercise notice, and
simultaneously therewith, each Alternative Sequel and all Rights thereto shall
be sold and transferred by LGF to Purchaser and purchased by Purchaser for the
applicable Purchase Price.
     1.11.5 Encumbrance Preventing Distribution, Resulting in Loss of Major
Foreign Territory, or Material Reduction in Net Film Ultimates.
     (i) If, on or after the Initial Investment Date for a Funded Picture,
(a) LGF has actual knowledge that the holder (other than LGF or any LGE
Affiliate, FundCo or any FundCo Affiliate) of any Encumbrance on such Funded
Picture (including the holder, other than LGF or any LGE Affiliate, of a
Permitted Lien) has foreclosed on such Encumbrance or has otherwise exercised
its rights with respect to such Funded Picture and (b) such foreclosure or
exercise of rights has resulted in a Purchaser Material Adverse Effect (a
“Lienholder Action”), LGF shall promptly provide written notice to Purchaser of
such Lienholder Action, the

13



--------------------------------------------------------------------------------



 



Funded Picture(s) affected by such Lienholder Action, and the resulting
Purchaser Material Adverse Effect (“Lienholder Action Notice”).
     (ii) In the event of a Purchaser Material Adverse Effect as a result of a
Lienholder Action or an LGF Material Breach, Purchaser shall have the option
(exercisable at the sole direction of FundCo, with the consent of the
Administrative Agent) to require LGF to repurchase from Purchaser the Rights to
each Funded Picture affected by the Purchaser Material Adverse Effect at the
Retransfer Price (each, a “Purchaser MAE Put Option”). Purchaser must, in
respect of each Lienholder Action Notice, exercise the Purchaser MAE Put Option,
if at all, by giving Purchaser’s written exercise notice to LGF within ten
(10) Business Days after its receipt of each Lienholder Action Notice. The
repurchase of such Funded Picture shall occur no later than fifteen
(15) Business Days after LGF’s receipt of Purchaser’s exercise notice.
“Purchaser Material Adverse Effect” shall mean, with respect to a Funded
Picture:
     (a) Purchaser’s actual loss of Theatrical Rights, Home Video Rights or
Television Rights in the United States for such Funded Picture, which loss is
determined following final, binding and non-appealable adjudication,
arbitration, mediation or settlement; or
     (b) Purchaser’s actual loss, as a result of third party claims or actions,
of any Distribution Territory outside of the United States, which territory
represents at least five percent (5%) of such Funded Picture’s projected Gross
Receipts (“Major Foreign Territory”), and which loss of a Major Foreign
Territory is determined following final, binding and non-appealable
adjudication, arbitration, mediation or settlement of such third party claim or
action; or
     (c) a Material Film Ultimates Loss.
     (iii) Notwithstanding anything to the contrary contained herein, if
Purchaser exercises the Purchaser MAE Put Option with respect to a Lienholder
Action Notice, LGF’s sole liability to Purchaser with respect to such Lienholder
Action shall be to repurchase the Rights to the applicable Funded Picture and
pay Purchaser the applicable Retransfer Price for such Funded Picture.
     (iv) If Purchaser does not exercise or fails to timely exercise the
Purchaser MAE Put Option with respect to a Lienholder Action Notice within ten
(10) Business Days of Purchaser’s receipt of such Lienholder Action Notice,
(1) the Purchaser MAE Put Option with respect to such Lienholder Action shall
terminate automatically, (2) any litigation defense or other out-of-pocket costs
and expenses incurred by Purchaser with respect to such Lienholder Action shall
be deemed Distribution Costs and Expenses, and (3) LGF shall have no liability
to Purchaser with respect to such Lienholder Action or such Purchaser Material
Adverse Effect. For the avoidance of doubt, all amounts in item (2) of this sub-

14



--------------------------------------------------------------------------------



 



section shall be Distribution Costs and Expenses unless and until the Purchaser
MAE Put Option is exercised.
     (v) Purchaser’s failure to timely provide notice of exercise shall be
deemed Purchaser’s decision not to exercise the Purchaser MAE Put Option with
respect to such Lienholder Action.
     (vi) If, after the repurchase date by LGF of the applicable Funded
Picture(s) following Purchaser’s exercise of the applicable Purchaser MAE Put
Option, the Purchaser Material Adverse Effect no longer exists for such Motion
Picture(s), Purchaser shall not have the right to purchase the Rights to such
Motion Picture(s) from LGF.
     1.11.6 LGF Material Breach of Representations and Warranties.
     (i) In the event of LGF’s breach of any of its representations and
warranties to Purchaser set forth in Section 6.2.1 where such breach results in
a Purchaser Material Adverse Effect (“LGF Material Breach”), LGF shall promptly,
but in no event later than five (5) Business Days after an Authorized Officer of
LGF has actual knowledge of the occurrence of such Purchaser Material Adverse
Effect, provide written notice to Purchaser of the same, the Funded Picture(s)
affected by such LGF Material Breach, and the resulting Purchaser Material
Adverse Effect (“LGF Material Breach Notice”).
     (ii) Notwithstanding anything to the contrary contained herein, if
Purchaser exercises the Purchaser MAE Put Option with respect to an LGF Material
Breach, LGF’s sole liability to Purchaser with respect to such LGF Material
Breach shall be to repurchase the Rights to any affected Funded Picture(s) and
pay Purchaser the applicable Retransfer Price(s) therefor.
     (iii) Purchaser must, in respect of each LGF Material Breach, exercise the
Purchaser MAE Put Option, if at all, by giving LGF its written exercise notice
within ten (10) Business Days after its receipt of the applicable LGF Material
Breach Notice. The repurchase of the affected Funded Picture(s) shall occur no
later than fifteen (15) Business Days after LGF’s receipt of Purchaser’s
exercise notice.
     (iv) If Purchaser does not exercise or fails to timely exercise the
Purchaser MAE Put Option with respect to an LGF Material Breach Notice within
ten (10) Business Days of its receipt of the LGF Material Breach Notice, (1) the
Purchaser MAE Put Option with respect to such LGF Material Breach shall
terminate automatically, (2) any litigation defense or other out-of-pocket costs
and expenses incurred by Purchaser with respect to such LGF Material Breach
shall be deemed Distribution Costs and Expenses, and (3) LGF shall have no
liability to Purchaser with respect to such LGF Material Breach or such
Purchaser Material Adverse Effect. For the avoidance of doubt, all amounts in
item (2) of

15



--------------------------------------------------------------------------------



 



this sub-section shall be Distribution Costs and Expenses unless and until the
Purchaser MAE Put Option is exercised.
     (v) Purchaser’s failure to provide notice of exercise shall be deemed
Purchaser’s decision not to exercise the Purchaser MAE Put Option with respect
to such LGF Material Breach.
     (vi) If, after the repurchase date by LGF of the applicable Funded
Picture(s) following Purchaser’s exercise of the applicable Purchaser MAE Put
Option, the Purchaser Material Adverse Effect no longer exists for such Motion
Picture(s), Purchaser shall not have the right to purchase the Rights to such
Motion Picture(s) from LGF.
     1.11.7 Retransfer Price. Each repurchase of a Motion Picture by LGF as
required under this Section 1.11 (each repurchased Motion Picture, a
“Retransferred Picture”) shall be at a price (“Retransfer Price”) equal to the
amounts paid by Purchaser in respect of such Motion Picture through the date of
repurchase (under this Agreement or the Distribution Agreement (including
amounts paid through True-Up Payments, and in respect of Residuals or Third
Party Participations)), less any amounts actually paid to Purchaser by
Distributor (i.e., amounts paid into the FilmCo Separate Account) in respect of
such Motion Picture through the date of repurchase, together with interest on
the amounts paid by Purchaser from the date paid until the date repaid by LGF to
Purchaser accruing at the Prime Rate plus two hundred fifty (250) basis points,
plus, in the event of a retransfer pursuant to Section 1.11.5 or Section 1.11.6,
the amount of all out-of-pocket costs (without duplication) of Purchaser arising
out of or relating to any Claims related to such Retransferred Picture, with
100% of the Retransfer Price payable by LGF to Purchaser in cash on the
retransfer date (provided, that, any Make Up Capital Amount paid by LGE on
behalf of FundCo under the FilmCo Operating Agreement in respect of such Motion
Picture shall not be paid in cash, but shall be deemed reversed (and the
obligation to make such Make Up Capital Amount shall be reinstated to such
extent)).
     1.11.8 Documents to Effect Retransfer. On the date of re-transfer of any
Retransferred Picture and upon payment of the applicable Retransfer Price,
Purchaser shall execute such instruments prepared by LGF and reasonably required
by it to effect the retransfer to LGF of all Rights in and to such Retransferred
Picture acquired by Purchaser from LGF, which Rights and Retransferred Picture
shall be free and clear of any Encumbrances created or incurred by any of
Purchaser (other than Encumbrances of Purchaser created by any act or omission
of LGE or for the benefit of LGE), FundCo, the FundCo Members, the Collateral
Agent, the Administrative Agent, the Lenders and/or the Subordinated Note
Holders since the Initial Investment Date for such Motion Picture. Purchaser
shall cause Encumbrances, if any, of Purchaser (other than Encumbrances of
Purchaser created by any act or omission of LGE or for the benefit of LGE),
FundCo, the FundCo Members, the Collateral Agent, the Administrative Agent, the
Lenders and the Subordinated Note Holders on such Retransferred Picture to be
released on or prior to LGF’s repurchase of the Retransferred Pictures and
Purchaser shall provide LGF documentation satisfactory to

16



--------------------------------------------------------------------------------



 



LGF reflecting the removal or release of such Encumbrances within three
(3) Business Day(s) after the applicable re-transfer date.
     1.11.9 Sale Obligation for Retransferred Pictures. Other than with respect
to Retransferred Pictures pursuant to the exercise by Purchaser of the Purchaser
MAE Put Option, any Retransferred Picture shall be re-sold by LGF to Purchaser
in accordance with the other terms and conditions of this Agreement if (i) the
Retransferred Picture is a Covered Picture, and (ii) the Initial Investment Date
for such Retransferred Picture would occur during the Investment Period (or
Catch-Up Period, if any) or (with respect to a Sequel) during the Sequel
Investment Period, as applicable, and (iii) the scheduled Initial Theatrical
Release Date for such Retransferred Picture is scheduled to be within thirty
(30) days of the date of the date on which such Retransferred Picture is re-sold
to Purchaser.
     1.11.10 . Post-Retransfer Account Obligations. With respect to each
Retransferred Picture, Purchaser hereby authorizes LGF to withhold all amounts
constituting Gross Receipts and/or proceeds from Co-Financing Transactions to
the extent such Gross Receipts amounts and/or Co-Financing Transaction proceeds
are attributable to the period from and after the date of re-transfer of such
Retransferred Picture to LGF (“Post-Retransfer Date Proceeds”) and acknowledges
and agrees that neither Purchaser, FundCo nor any of the Lenders shall have any
claim to or Encumbrance on such Post-Retransfer Date Proceeds (unless and until
such Retransferred Picture is repurchased by Purchaser from LGF in accordance
with Section 1.11.9 and the other provisions of this Agreement). Neither LGE nor
LGF shall have any obligation to Purchaser with respect to any Post-Retransfer
Date Proceeds for any Retransferred Picture (unless and until such Retransferred
Picture is repurchased by Purchaser from LGF in accordance with Section 1.11.9
and the other provisions of this Agreement). LGF shall deliver to Purchaser a
statement reflecting any Post-Retransfer Date Proceeds withheld pursuant to this
Section 1.11.10 within ten (10) Business Days following such withholding.
     1.11.11 Indemnity for Third Party Claims Regarding Retransferred Pictures.
LGF shall indemnify Purchaser and FundCo from and against any and all costs,
losses and or expenses actually incurred by Purchaser and FundCo resulting from
any Claims of Third Parties or any Lions Gate Company brought against Purchaser
with respect to any Retransferred Picture (unless and until such Retransferred
Picture is repurchased by Purchaser from LGF in accordance with Section 1.11.9
and the other provisions of this Agreement).
2. PURCHASE AND SALE MECHANICS.
     2.1 Purchase Price. The purchase price for each Covered Picture to be
purchased by Purchaser hereunder shall be equal to its aggregate Covered Picture
Costs (the “Purchase Price”).

17



--------------------------------------------------------------------------------



 



     2.2 Payment of Purchase Price. Subject to the terms of this Agreement and
the satisfaction of the conditions precedent set forth in Section 2.3 and
Section 7.2 hereof, the Purchase Price for a Covered Picture shall be paid as
follows:
     2.2.1 on the Initial Investment Date, Purchaser shall pay LGF the Initial
Purchase Price by wire transfer of immediately available funds to the account
designated in writing by LGF; and
     2.2.2 on each Settlement Date thereafter, the balance of the Purchase Price
not paid pursuant to Section 2.2.1 above shall be paid to LGF in accordance with
the provisions of the Distribution Agreement (or recouped by Distributor as
permitted under the Distribution Agreement); amounts paid (or recouped by
Distributor as permitted under the Distribution Agreement) pursuant to this
Section 2.2.2 shall be deemed payments made by Purchaser to LGF as part of the
Purchase Price.
     2.3 Notice Materials; Sale Documents. LGF shall deliver to Purchaser (with
courtesy copies to each of FundCo and the Administrative Agent) the Notice
Materials and Sale Documents for each Covered Picture no earlier than thirty
(30) days and no later than ten (10) Business Days prior to the scheduled
Initial Theatrical Release Date for such Covered Picture (or, with respect to a
Covered Picture with a Initial Theatrical Release Date that is within ten
(10) Business Days after the Closing Date, two (2) Business Days prior to the
Closing Date) (the “Notice Date”). The delivery of the Notice Materials to
Purchaser shall be deemed to constitute LGF’s certification, representation and
warranty to Purchaser that as of the date of the delivery of the Notice
Materials to Purchaser (with courtesy copies to FundCo and the Administrative
Agent): (a) the representations and warranties of LGF set forth in Section 6.1
and Section 6.2.2 through Section 6.2.6 of this Agreement are true and correct
in all material respects, (b) there has been no breach of LGF’s representations
and warranties set forth in Section 6.2.1 that would reasonably be expected to
give rise to a Purchaser Material Adverse Effect, (c) each of the conditions
precedent set forth in Section 7.2 to Purchaser’s payment of the Initial
Purchase Price payment have been satisfied or will be satisfied on or prior to
the Initial Investment Date for such Covered Picture, and (d) LGF is in
compliance in all material respects with its covenants set forth in Section 8.2
of this Agreement. The Estimated Cost Statement delivered as part of the Notice
Materials for a Covered Picture shall be in substantially the form of
Exhibit 2.3 attached hereto.
     2.4 Transfer of Rights; Initial Investment Date Certificate. On or before
the Initial Investment Date for a Covered Picture, LGF shall prepare and execute
instrument(s) of transfer for the Rights in such Covered Picture substantially
in the form of Exhibit 2.4 attached hereto (each a “Transfer Document”) pursuant
to which LGF will convey such Rights to Purchaser, on the Initial Investment
Date. On the Initial Investment Date for a Covered Picture, subject to its
receipt of payment of the Initial Purchase Price for such Covered Picture, LGF
will deliver (i) an originally executed Transfer Document for such Covered
Picture to Purchaser, and (ii) a certificate of an Authorized Officer of LGF
certifying that as of the Initial Investment Date (a) the representations and
warranties of LGF set forth in Section 6.1 and Section 6.2.2 through
Section 6.2.6 of this Agreement are true and correct in all material respects,
(b) there has been no breach of LGF’s representations and warranties set forth
in Section 6.2.1 that would reasonably be expected to give rise to a Purchaser
Material Adverse Effect, (c) each of the conditions

18



--------------------------------------------------------------------------------



 



precedent set forth in Section 7.2 to Purchaser’s payment of the Initial
Purchase Price have been satisfied, and (d) LGF is in compliance in all material
respects with its covenants set forth in Section 8.2 of this Agreement. Within
sixty (60) days following the Initial Investment Date for such Covered Picture,
LGF shall submit the Transfer Document to the U.S. Copyright Office for
recordation and deliver confirmation of such filing to Purchaser.
     2.5 Screening Opportunity. If a Covered Picture which is the subject of
Notice Materials is either (i) ***** Excess Cap Picture, or (ii) a Super Excess
Cap Picture, LGF shall provide, if so requested by FundCo, prior to the date
which is two (2) Business Days prior to the Initial Investment Date for such
Covered Picture, a screening of such Covered Picture (in its then current form,
which may not be a final edit) to up to six (6) representatives of FundCo. LGF
shall be entitled to require that the names of such representatives be provided
to it in advance and that such representatives sign a non-disclosure and
confidentiality agreement (in form reasonably satisfactory to LGF) which shall
include provisions that the representatives acknowledge that they may or will be
receiving material non-public information and shall agree to comply with all
applicable securities laws. LGF may, in its reasonable discretion, require
Purchaser and/or FundCo to replace one or more of such representatives who fail
to sign and deliver to LGF such non-disclosure and confidentiality agreement.
     2.6 Delivery of Elements. LGF shall, on Purchaser’s behalf, tender Delivery
of all Required Delivery Items and all Additional Delivery Items to Distributor
and all Laboratory Delivery Items to the applicable Laboratory when and as
required under the terms of the Distribution Agreement.
3. PAYMENTS.
     3.1 Payments. All payments by one party to another party hereunder shall be
made in immediately available funds on the payment dates specified in this
Agreement. Each such payment shall be made to the account of such party set
forth below (or to such other account as such party may notify the other party
in writing) no later than 4:00 p.m. (New York City time) on the day when due.
Funds credited to such account after such time shall be deemed to be received on
the following Business Day.
     For payments to LGF:
JPMorgan Chase Bank, N.A.
ABA#: 021000021
Account Name: Lions Gate Entertainment Inc.
Account #: 323-514405
     For payments to Purchaser:
JPMorgan Chase Bank, N.A.
ABA #: 071000013
Credit: LG Film Finance I, LLC Separate Account
Account #: 737302497

19



--------------------------------------------------------------------------------



 



Reference: LG Film Finance I, LLC
4. ACCOUNTING RECORDS AND AUDIT RIGHTS.
     4.1 Maintenance of Production Records. LGF shall and shall cause all LGE
Affiliates to maintain and preserve complete and accurate Production Records for
each Covered Picture produced by LGF or such LGE Affiliates. Such Production
Records shall be kept at the Santa Monica, California offices of LGF or at the
U.S. offices, if any, of the applicable LGE Affiliate, in the form customarily
maintained by LGF or such LGE Affiliates. FilmCo and FundCo shall have, during
normal business hours and upon at least five (5) Business Days prior notice to
LGF, the right to access such Production Records until the latest to occur of
(i) thirty-six (36) months following the applicable Initial Investment Date for
such Covered Picture, (ii) the duration of an audit hereunder relating to such
Covered Picture and (iii) the final resolution date of any disputes related to
such Covered Picture (the “Records Access Period”). LGF shall, or shall cause
the LGE Affiliates to, make such Production Records and all underlying
agreements related thereto to the extent in the possession or control of LGF or
any LGE Affiliates available to FilmCo’s and FundCo’s representatives during the
audit of the Production Records. Purchaser acknowledges and agrees that with
respect to Acquired Pictures as opposed to Produced Pictures, Production Records
may consist solely of documentation related to the amount paid by LGF to
purchase the rights in and to such Acquired Pictures. Purchaser may have access
during the Records Access Period to documentation related to the amount paid to
purchase the rights in and to such Acquired Pictures. Representatives of FilmCo
or FundCo desiring access to any Production Records for Produced Pictures or
documentation related to the amount paid by LGF to purchase the rights in and to
Acquired Pictures shall, prior to any access to such records, be required to
sign and deliver to LGF confidentiality and non-disclosure agreements reasonably
satisfactory to LGF.
     4.2 Audits. Purchaser (at FundCo’s sole direction) (or FundCo if Purchaser
fails or is unable within thirty (30) days to commence such audit) shall have
the right, but not more than once during a consecutive twelve (12) month period
until the exercise of the Repurchase Option, to audit the Production Records and
records related to the Co-Financing Amounts at the aforesaid office in order to
verify the Direct Costs incurred in connection with each Covered Picture, any
Co-Financing Amounts and any After Acquired Rights Costs. Any such audit shall
be conducted only by a certified public accountant (compensated on a
non-percentage of recovery basis) during reasonable business hours and in such
manner as not to interfere with LGF’s normal business activities, and be
conducted by a third party accounting firm approved by FundCo and LGF (LGF
hereby pre-approves Pricewaterhouse Coopers, Deloitte & Touche, Sills & Adelmann
and Hacker, Douglas & Company (the “Pre-Approved Auditors”)). Purchaser (or
FundCo, as applicable) shall instruct the third party accounting firm to use all
reasonable efforts to complete the audit in not more than thirty
(30) consecutive days. Under no circumstances shall Purchaser or FundCo have the
right to examine any books, accounts or records of any nature relating to LGF’s
business generally or any other Motion Picture for the purpose of comparison or
otherwise. Neither Purchaser nor FundCo shall have any right to examine or
inquire into any matters or items pertaining to the Direct Cost of a Covered
Picture after the expiration of thirty-six (36) months from and after the
Initial Theatrical Release Date for such Covered Picture (or, if longer, six (6)
months after conclusion of the audit related to such Direct Costs) and such
matters or items shall be final and conclusive upon Purchaser upon the

20



--------------------------------------------------------------------------------



 



expiration of such period notwithstanding that the matters or items embraced by
or contained therein may later be contained or referred to in a cumulative
statement pertaining to more than one Accounting Period. Purchaser shall be
forever barred from maintaining or instituting any action or proceeding based
upon, or in any way relating to, any transactions had by LGF, its Affiliates, or
its licensees, in connection with the Covered Picture which are reflected on the
applicable Estimated Cost Statement, or the accuracy of any item appearing
therein, unless written objection thereto stating with specificity the
particular transaction(s) or item(s) to which Purchaser objects shall have been
delivered by Purchaser to LGF prior to the expiration of the thirty-six
(36) month period with respect thereto (or, if longer, six (6) months after
conclusion of the audit related to such Direct Costs) unless such action or
proceeding is commenced within such period. Resolution of any such disputes
shall be subject to Section 12.11 and Schedule B hereto. All expenses and costs
of audits under this Section 4.2 (including the expenses and costs of the
auditor) shall be borne solely by FundCo, except as set forth in Section 4.4.
     4.3 Rebates. LGF covenants that it shall allocate among the Funded Pictures
on a non-discriminatory basis any rebates, advances and credits (collectively,
“Rebates”) net of any and all out-of-pocket third party costs associated
therewith actually received and earned by LGF pursuant to agreements with
vendors or suppliers, including film processing laboratories or home video
replication entities (e.g., film duplication advances) providing services or
supplies and materials (collectively, “Rebate Agreements”) that are used on the
Funded Pictures. Purchaser (at the sole direction of FundCo) shall have the
right to engage any of the Pre-Approved Auditors or LGF’s then current outside
auditor (“Rebate Auditor”) to review the Rebate Agreements and the allocation of
any Rebates to the Funded Pictures. LGF shall make available, as part of the
Audit set forth in Section 4.2, all of the Rebate Agreements for Funded Pictures
and shall also provide relevant aggregate data (e.g., number of prints or units
acquired by LGF, aggregate feet of film) related to all Motion Pictures
(including those not acquired by Purchaser hereunder but without identification
of such other Motion Pictures) over which LGF has allocated Rebates. The Rebate
Auditor’s review may be conducted only during LGF’s normal business hours at
LGF’s offices located at 2700 Colorado Avenue, Suite 200, Santa Monica,
California 90404. The Rebate Auditor shall, as a condition to commencement of
such review, be required to execute and deliver to LGF a non-disclosure and
confidentiality agreement in form and substance reasonably satisfactory to LGF.
LGF shall not be required to disclose or provide to the Rebate Auditor or
Purchaser any agreements which relate solely to Motion Pictures that are not
Funded Pictures. The Rebate Auditor shall be compensated on a non-percentage of
recovery basis. All expenses and costs of such review (including the expenses
and costs of the Rebate Auditor) shall be borne by FilmCo. Purchaser agrees to
provide LGF a true and complete copy of the Rebate Auditor’s report and findings
simultaneously with Purchaser’s receipt of the same.
     4.4 Audit Costs. To the extent that the results of an audit of the
Production Records reveal that the aggregate of all Direct Costs for all Covered
Pictures subject to the audit was overstated by more than Five Hundred Thousand
Dollars ($500,000), LGF agrees to reimburse FundCo for the actual reasonable
out-of-pocket costs incurred with respect to the audit of the Production
Records.
     4.5 Reimbursement of Overpaid Amounts. In the event of any discrepancy
between the amounts paid by Purchaser (including by virtue of any offset or
credit) to LGF and the result of any audit, LGF shall pay FilmCo not later than
the next Settlement Date all amounts owed to

21



--------------------------------------------------------------------------------



 



FilmCo resulting from such audit together with interest thereon charged at the
Prime Rate from the date such overpayment amounts were paid by FilmCo to LGF to
the date such amounts are repaid to FilmCo by LGF, and in the event FilmCo is
determined to owe amounts to LGF, FilmCo shall pay such amounts owed to LGF
resulting from such audit together with interest thereon charged at the Prime
Rate from the date such underpayment was due to the date such amounts are repaid
to LGF by FilmCo.
     4.6 Copies of Audits. LGF and the LGE Affiliates shall provide to
Purchaser, with a courtesy copy to FundCo and the Administrative Agent, copies
of any audits performed by LGF or any LGE Affiliate related to the Purchase
Price of or any Gross Receipts (including any deductions or payments from Gross
Receipts) in respect of any Covered Picture.
5. CO-FINANCING ARRANGEMENTS.
     5.1 Co-Financing Transactions. LGF and/or its Affiliates shall have the
right to enter into Co-Financing Transactions with respect to each Covered
Picture prior to the Initial Investment Date with respect to such Covered
Picture. After the sale of Rights to a Covered Picture to Purchaser hereunder,
LGF shall not consummate a Co-Financing Transaction with respect to any Funded
Picture unless (i) such Co-Financing Transaction relates to a Co-Financing
Transaction described in clause (i) of the definition of Co-Financing
Transaction and was entered into prior to the sale of the Rights to such Funded
Picture to Purchaser, (ii) is a Co-Financing Transaction pursuant to which the
co-financing party is providing P&A Costs, or (iii) with the prior written
consent of all of the members of Purchaser. Co-Financing Amounts with respect to
and applicable to a Covered Picture will reduce the Direct Costs of such Covered
Picture when such Co-Financing Amount is earned (provided in the event such
amounts exceed the Direct Costs of such Covered Picture, the excess shall be
treated as Gross Receipts provided that no Distribution Fee shall be payable on
such excess amount). Purchaser hereby agrees to reasonably cooperate with LGF
and its Affiliates in connection with obtaining any Co-Financing Amounts for a
Covered Picture, and in connection therewith, Purchaser hereby agrees to execute
and deliver to LGF and its Affiliates any and all documents or instruments
reasonably requested by LGF that are necessary or desirable in obtaining any
Co-Financing Amounts for a Covered Picture, provided FilmCo shall have no
liability and shall assume no obligations in connection therewith at LGF’s
expense.
     5.2 Co-Financing Participations. If, under a Co-Financing Transaction, LGF
or any LGE Affiliate is entitled to receive any LGF Co-Financing Participation
with respect to a Funded Picture, LGF shall, or shall cause such LGE Affiliate
to reduce Direct Costs by such amounts or, to the extent not reducing Direct
Costs, to pay all such LGF Co-Financing Participation amounts to Purchaser. LGF
shall convey to Purchaser all of its (and each LGE Affiliate’s) rights (but
solely to the extent related to any Funded Picture) under all agreements related
to a Co-Financing Transaction with respect to the collection, audit and
enforcement of rights to LGF Co-Financing Participations.
6. REPRESENTATIONS AND WARRANTIES.
     6.1 Representations and Warranties by each Party. Each party hereby
severally represents and warrants to and agrees with the other party as follows:

22



--------------------------------------------------------------------------------



 



     6.1.1 Organization and Related Matters. Such party (i) is duly organized,
validly existing and in good standing under the laws of the applicable state
and/or country in which it is organized; (ii) has all necessary power and
authority to carry on its business as now being conducted; and (iii) has the
necessary power and authority to execute, deliver and perform this Agreement and
any related agreements to which it is a party.
     6.1.2 Authorization. The execution, delivery and performance of this
Agreement and any related agreements by such party has been duly and validly
authorized by all necessary action on the part of such party. This Agreement
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws and equitable principles relating to or limiting creditors’ rights
generally.
     6.1.3 No Conflicts. The execution, delivery and performance of this
Agreement and any related agreements by such party will not violate or
constitute a breach or default (whether upon lapse of time and/or the occurrence
of any act or event or otherwise) under (i) the charter documents of such party;
(ii) any law to which such party is subject; or (iii) any contract to which such
party is a party that is material to the financial condition, results of
operations or conduct of the business of such party. There are no approvals,
authorizations, or other actions or filings with any Person that is required to
be obtained or made by such party in connection with its execution of, or the
consummation of the transactions contemplated under this Agreement or the other
Transaction Documents to which it is a party other than those that have been
obtained and are in full force and effect.
     6.2 Additional Representations and Warranties by LGF. LGF represents and
warrants to Purchaser:
     6.2.1 Covered Pictures. With respect to each Covered Picture, LGF
represents and warrants as of the applicable Initial Investment Date for such
Covered Picture and except as set forth on Schedule 6.2.1:
     (i) Clear Title. Immediately prior to the conveyance of a Covered Picture
to Purchaser, LGF owns, or is licensed to use, all the intellectual property
necessary to convey the Rights with respect to such Covered Picture to
Purchaser. On the Initial Investment Date for a Covered Picture, Purchaser will
acquire all of the Rights to such Covered Picture then held by LGF or any of its
Affiliates. Neither LGF nor any LGE Affiliate has entered into any agreement
with or made any Obligations to any third party which might conflict or
interfere with or adversely affect any of the provisions of this Agreement or
the use or enjoyment by Purchaser of any of the Rights conveyed to it hereunder.
Neither LGF nor any LGE Affiliate has sold, assigned, transferred or conveyed,
and will not assign, transfer or convey, to any party any right, title or
interest in and to such Covered Picture or any part thereof, or in and to the
dramatic or literary material upon

23



--------------------------------------------------------------------------------



 



which it is based, adverse to or in derogation of the Rights granted to
Purchaser hereunder.
     (ii) No Infringement. No element of any Covered Picture, nor any part
thereof, nor any materials contained therein or synchronized therewith, nor the
title thereof, violates or will violate, or infringes or will infringe, any
trademark, Copyright, patent, contract, personal, private, property or privacy
right or “moral rights of authors” or any other right of, or slander, defame or
libel, any person or entity.
     (iii) Litigation. Such Covered Picture and the Rights related thereto
transferred to Purchaser on the Initial Investment Date will not, and there has
been no claim that the Covered Picture or the Rights infringe upon, violate or
conflict with any rights whatsoever of any Person. There is not now outstanding
any litigation or threatened litigation, or any claims, demands, investigations
or threats of claims, with respect to the Covered Picture, the literary,
dramatic or musical material upon which the Covered Picture is based, or which
is used therein, or the physical properties thereof.
     (iv) Copyright. The Covered Picture has been duly and properly registered
(and, if appropriate, renewed) for copyright in the United States or can be so
registered (and, if appropriate, renewed), and the copyrights in the Covered
Picture and the literary, dramatic and musical materials upon which the Covered
Picture is based, or which are contained in the Covered Picture, are and will be
valid and subsisting during the Participation Term throughout the Territory, and
no part is or will be in the public domain during the Participation Term.
     (v) Compliance. The Covered Picture, and all parts thereof, will be, or has
been produced in compliance with any and all relevant laws, rules and
regulations, whether state, federal, international or local (i.e., those imposed
by any union, guild or labor organization), applicable to the production and
completion of Motion Pictures.
     6.2.2 Liens. Prior to the transfer of the Rights to Purchaser, no Lions
Gate Company has granted any Encumbrance on any Funded Picture other than
(a) Permitted Liens, and (b) Encumbrances in favor of lenders or other financial
institutions providing financing to any Lions Gate Company as part of a
portfolio financing, securitization or other similar financing for which such
Encumbrances are blanket liens covering all of the assets of the Lions Gate
Companies.
     6.2.3 No Stop Funding Event. No Stop Funding Event has occurred and is
continuing.
     6.2.4 No Investment Company. LGF is not an “investment company” or a
“promoter” or “principal underwriter” for an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

24



--------------------------------------------------------------------------------



 



     6.2.5 Ordinary Course. The transactions contemplated by this Agreement are
in the ordinary course of business of LGF and the transfer, assignment and
conveyance of the Intellectual Property Rights by LGF pursuant to this Agreement
are not subject to the bulk transfer or any similar statutory provisions or any
federal or state regulations in effect in any applicable jurisdiction.
     6.2.6 QD Letters. Prior to the transfer of the Rights to a Funded Picture
to Purchaser, LGF or one of its LGE Affiliates has provided qualified
distributor letters or such other assurances required by the applicable union
and/or guild in connection with the payment of Residuals with respect to such
Funded Picture.
7. CONDITIONS PRECEDENT.
     7.1 Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to each of the following conditions
precedent being satisfied or waived by the appropriate party:
     7.1.1 all conditions precedent to the effectiveness of each of the
Transaction Documents shall have been satisfied or waived;
     7.1.2 no event which would constitute a FundCo Default shall have occurred
and be continuing;
     7.1.3 no Stop Funding Event shall have occurred and be continuing; and
     7.1.4 the representations, warranties and covenants of Purchaser and LGF
set forth in this Agreement shall be true and correct in all material respects.
     7.2 Conditions Precedent to Each Initial Purchase Price Payment. On each
Initial Investment Date for a Covered Picture, the payment by Purchaser of the
Initial Purchase Price and all subsequent payments of Purchase Price with
respect to such Covered Picture shall be subject to the satisfaction of the
following conditions:
     7.2.1 The representations and warranties made by LGF in this Agreement are
true and correct in all material respects on and as of the Initial Investment
Date for such Covered Picture, before and after giving effect to the
transactions occurring on such Initial Investment Date pursuant to this
Agreement, as though made on and as of such Initial Investment Date.
     7.2.2 No event has occurred and is continuing, or would result from any
transactions occurring on such Initial Investment Date, which constitutes a Stop
Funding Event or Distribution Termination Event.
     7.2.3 LGF shall have complied with its obligations under Section 2.4 and
Section 2.5, if applicable.

25



--------------------------------------------------------------------------------



 



     7.2.4 If the Covered Picture is the ***** Excess Cap Picture, Purchaser (at
the sole direction of FundCo) shall have exercised the Excess Cap Picture Option
to acquire such ***** Excess Cap Picture (and all subsequent Excess Cap
Pictures).
     7.2.5 If the Covered Picture is a Super Excess Cap Picture, Purchaser, at
the direction solely of FundCo (which shall have obtained the consent of the
Administrative Agent) shall have exercised its option to acquire such Super
Excess Cap Picture.
     7.2.6 LGE and FundCo shall have made its Required Capital Contribution with
respect to such Covered Picture, provided Purchaser, at the direction solely of
FundCo (which shall have obtained the consent of the Administrative Agent) shall
have the right to waive such condition (but in such event will not be deemed to
have waived any rights or remedies against LGE under the FilmCo Operating
Agreement).
     7.2.7 Subject to the payment of the Initial Purchase Price on the Initial
Investment Date, LGF shall have executed and delivered the Sale Documents and
the Transfer Documents.
     7.2.8 As of the Initial Investment Date with respect to a Covered Picture,
LGF shall have acquired at a minimum the domestic Theatrical Rights in and to
such Covered Picture and such Covered Picture satisfies each of the Covered
Picture Criteria.
     7.2.9 No Suspension has occurred and is continuing.
     7.2.10 At least ten (10) Business Days prior to the applicable Initial
Investment Date for such Covered Picture, LGF shall have executed and recorded
instruments of transfer or similar documents with the U.S. Copyright Office
evidencing its ownership of the screenplay or Copyright for each Covered Picture
to be conveyed to Purchaser.
8. COVENANTS OF PURCHASER AND LGF.
     8.1 Purchaser. Until the Repurchase Option has been exercised and the
applicable assets subject to such Repurchase Option have been purchased by LGF,
Purchaser will not, unless consented to in writing by each of LGF and FundCo:
     8.1.1 Sales, Encumbrances, Etc. Other than as created under, or
contemplated or permitted by, any of the Transaction Documents, sell, assign (by
operation of law or otherwise) or otherwise transfer, or grant any option with
respect to, or create, incur, permit or assume any Encumbrance (other than
Permitted Liens) upon or with respect to, any Funded Picture, or assign any
right to receive any income in respect thereof, or sign or file under the laws
of any jurisdiction, a financing statement or other similar document covering
any of the foregoing that names Purchaser as debtor, or sign any security
agreement authorizing any secured party thereunder to file such financing
statement or other similar document covering any of the foregoing.

26



--------------------------------------------------------------------------------



 



     8.1.2 Indebtedness. Other than as created under, or contemplated or
permitted by, any of the Transaction Documents, create or incur any Indebtedness
other than (i) unsecured Indebtedness incurred in connection with the
performance of or relating to the administrative duties of Purchaser required
under the Transaction Documents, (ii) Indebtedness secured by Permitted Liens
with respect to a Covered Picture, or (iii) or Indebtedness subordinated in both
right of payment and priority to the Lenders and the Subordinated Note Holders.
     8.2 LGF. Until the Repurchase Option has been exercised and the applicable
assets subject to such Repurchase Option have been purchased by LGE, LGF shall:
     8.2.1 Preservation of Existence, Etc. (i) Preserve and maintain its
corporate existence or its existence as another form of legal entity, and
(ii) qualify and remain qualified in good standing as a foreign corporation
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate reasonably be expected to have a Material Adverse Effect,
and (iii) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business.
     8.2.2 Payment of Taxes, Etc. Pay and discharge or otherwise satisfy, before
the same shall become delinquent or subjected to penalty, all taxes imposed upon
it or its property which are due, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, if any, and
reserves in conformity with GAAP with respect thereto have been provided on the
books and records of LGF or any consolidated group to which LGF is a party.
     8.2.3 Keeping of Books. Implement and maintain administrative and operating
procedures, and keep and maintain at such place or places as may from time to
time be customary pursuant to its ordinary business practices, all documents,
books, records and other information, reasonably necessary in connection with
the activities of such party contemplated by the Transaction Documents.
     8.2.4 Future Sales of After Acquired Rights. In the event LGF or any LGE
Affiliate acquires After Acquired Rights to a Funded Picture, LGF shall comply
with the provisions of Section 1.10.
     8.2.5 No Liens. Other than as created under, or contemplated or permitted
by, any of the Transaction Documents, create, incur, assume or suffer to exist
any Encumbrance (other than Permitted Liens) upon or with respect to, any
Covered Picture or any rights (other than Retained Rights) therein, or sign or
file under the laws of any jurisdiction, a financing statement or other similar
document covering any of the foregoing that names LGF as debtor, or sign any
security agreement authorizing any secured party thereunder to file such
financing statement or other similar document covering any of the foregoing.

27



--------------------------------------------------------------------------------



 



     8.2.6 Insurance. LGF has in full force and effect insurance policies which,
taken together, provide adequate insurance coverage for the Covered Pictures and
the operations of LGF for risks normally insured against by a person carrying on
the same business as LGF and for risks to which LGF is normally exposed.
     8.2.7 Payoff of Production Financing. Other than Encumbrances of lenders in
connection with financing or monetization of foreign distribution rights for a
Covered Picture that cannot be released until certain payments are made by
foreign distributors of such Covered Picture, or with respect to Co-Financing
Transactions which are within the meaning of clause (i) of the definition of
“Co-Financing Transactions”, LGF shall, no later than the Initial Investment
Date with respect to a Covered Picture: (i) if it is a Produced Picture, pay in
full all obligations outstanding or due under all production or other loans
related to such Produced Picture for which LGF or an Affiliate is the borrower,
(ii) if it is an Acquired Picture pay in full the acquisition cost for such
Acquired Picture, and (iii) cause the release of all Encumbrances related to
such loans of such Covered Picture set forth in (i) and (ii).
9. FURTHER ASSURANCES.
     Each of LGF and Purchaser agree to execute, deliver and file such other
documents and to take all such other actions, and to cause its Affiliates to so
execute, deliver, file and take, which either party may reasonably request to
effect the sale (or re-transfer) of each Covered Picture pursuant to the terms
of this Agreement and to execute and deliver, or to cause its Affiliates to so
execute and deliver, any and all affidavits, testimonies, declarations, oaths,
samples, exhibits, specimens and other documentation as may be reasonably
required, including, without limitation, the execution and delivery by a duly
authorized representative of LGF and of Purchaser of the Sale Documents. In each
such case the party requesting the action shall be responsible for the payment
of all third party filing fees and costs associated therewith.
10. EVENTS OF DEFAULT.
     10.1 Purchaser Default. Upon the occurrence and during the continuance of
the following events: (a) a Permitted FundCo Non-Contribution that continues for
one hundred and eighty (180) consecutive days or longer; or (b) a FundCo Default
(each event described in (a) and (b), a “Purchaser Default”) then, and in any
such event, LGF shall have the right exercisable in its sole discretion, but not
the obligation, to terminate this Agreement, and such right shall be LGF’s sole
remedy with respect to a Permitted FundCo Non-Contribution; provided, however,
the following Sections (the “Surviving Provisions”)shall survive such
termination and remain in full force and effect: Section 1.11 (Required
Repurchase), Section 3 (Payments), Section 4 (Accounting), Section 5
(Co-Financing Transactions), Section 8 (Covenants of LGF and Purchaser), and
Section 9 (Further Assurances). Any such termination shall be effective upon
Purchaser’s receipt of a Notice of termination. Notwithstanding anything to the
contrary contained herein, in the event FilmCo fails to make any payment or to
fulfill any other of its obligations required under this Agreement or breaches
any of its representations, warranties or covenants set forth herein solely as a
result of the action or inaction of LGF or one of its Affiliates, FilmCo shall
not be deemed to be in default or breach of this Agreement.

28



--------------------------------------------------------------------------------



 



     10.2 LGF Default.
     10.2.1 Upon the occurrence and during the continuance of a Stop Funding
Event, then, and in any such event, Purchaser, as directed solely by FundCo
(which shall have received the consent of the Administrative Agent) shall have
the right, exercisable in its sole discretion to terminate this Agreement;
provided, however, the Surviving Provisions shall survive such termination and
remain in full force and effect. Such right shall be exercised, if at all, not
later than ten (10) Business Days after FundCo’s receipt of LGF’s notice that a
Stop Funding Event has occurred. Any such termination shall be effective upon
LGF’s receipt of the Notice of termination.
     10.2.2 Upon the occurrence and during the continuance of a Distribution
Termination Event, Purchaser as directed by FundCo (which shall have received
the consent of the Administrative Agent) shall have the right to terminate,
collectively and not individually, this Agreement and the Distribution
Agreement; provided, however, the following Sections shall survive such
termination and remain in full force and effect: Section 1.11 (Required
Repurchase), Section 3 (Payments), Section 4 (Accounting), Section 5
(Co-Financing Transactions), Section 8 (Covenants of LGF and Purchaser), and
Section 9 (Further Assurances). Such right shall be exercised, if at all, not
later than ten (10) Business Days after Purchaser’s receipt of LGF’s notice that
a Distribution Termination Event has occurred. Any such termination shall be
effective upon LGF’s receipt of a Notice of termination.
     10.2.3 In the event of LGF’s breach of any of its covenants to Purchaser
set forth herein, Purchaser may pursue any legal remedies, but not equitable or
injunctive relief, available to it against LGF.
11. OWNERSHIP.
     LGF and Purchaser expressly acknowledge and agree that each transfer of
Rights, including the transfer of the Distribution Rights to Distributor
pursuant to the Distribution Agreement, constitutes an immediate and fully
vested grant of an interest in one or more of the exclusive rights comprised in
the Copyright for each Covered Picture and that such interest is to be held as a
separate ownership right pursuant to Section 201(d) of the Federal Copyright Act
(17 United States Code). If, notwithstanding the foregoing acknowledgement and
agreement, a court in any bankruptcy case in which Purchaser, Distributor or LGF
or any LGE Affiliate is a debtor treats any grant or transfer by Purchaser or
LGF or any LGE Affiliate of any interest in a Copyright or Distribution Rights
as an executory contract under Section 365 of the Bankruptcy Code (Title 11 of
the United States Code), then LGF, such LGE Affiliate or Purchaser, as
applicable, and any other transferee or holder of the interest shall be entitled
to all the protections and rights of a licensee under Bankruptcy Code
Section 365(n), and LGF consents to any sublicense or transfer of Purchaser’s
rights in such executory contract or license.
12. MISCELLANEOUS.
     12.1 Force Majeure. If either party’s performance hereunder is prevented by
reason of an event of Force Majeure, then during the existence of such event,
the affected party shall not

29



--------------------------------------------------------------------------------



 



be liable for its failure to timely perform its obligations hereunder and
periods of time affected by such Force Majeure event shall be extended for a
period equal to the delay caused by the occurrence of the Force Majeure.
     12.2 Tax Matters. The parties intend and agree that neither this Agreement
nor the transactions contemplated herein shall be treated as or give rise to a
partnership for federal income tax purposes or any other purpose. The parties
agree not to take any position inconsistent with the foregoing on a tax return
or otherwise except to the extent otherwise required under applicable law. The
parties agree that if this Agreement were ultimately determined by a taxing
authority to be treated as a partnership for any tax purpose, then all items of
income, gain, deduction, loss and credit of such deemed partnership shall be
allocated to the parties in the manner that will most closely cause the items of
income, gain, deduction, loss and credit realized by them from the transactions
contemplated by this Agreement to be the same as if such tax partnership
treatment had not occurred. In such event, the parties shall file tax returns in
a manner consistent with, and cooperate as necessary in order to give effect to,
the preceding sentence.
     12.3 Amendments and Waivers. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated orally or in writing, except that
any term of this Agreement may be amended and the observance of any such term
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with (but only with) the written consent of
FundCo (which shall, if applicable, have obtained the consent of the
Administrative Agent prior to giving such consent) and each of the parties
hereto; provided, however, that no such amendment or waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
therein. No delay or omission to exercise any right, power or remedy accruing to
any party hereto shall impair any such right, power or remedy of such party nor
be construed to be a waiver of any such right, power or remedy nor constitute
any course of dealing or performance hereunder.
     12.4 Successors and Assigns; Assignment. Except as otherwise provided in
this Agreement, all rights, covenants and agreements of the parties contained in
this Agreement shall be binding upon and inure to the benefit of their
respective permitted successors and assigns. This Agreement and the rights and
obligations set forth herein may not be assigned except (a) as may be
contemplated by the Transaction Documents, and (b) with and following the
written consent of FundCo (which shall, if applicable, have obtained the consent
of the Administrative Agent prior to giving such consent) and each of the
parties hereto.
     12.5 No Bankruptcy Proceedings Against Purchaser. LGF shall not take any
action or fail to take any action (or cause any of its Affiliates to take or
fail to take any action) that would cause Purchaser to undergo a Bankruptcy
Event.
     12.6 Notice. Any notice or demand which any party is required, or may
desire, to give to the other parties shall be in writing and shall be given by
addressing the same to the other parties at the address hereinafter set forth,
or at such other address as may be designated in writing by any such party by
notice given to the other in the manner prescribed in this Section 12.6 and
shall be deemed effective (i) when delivered personally during normal business
hours, (ii) on the date of receipt specified in any return receipt if it shall
have been deposited postage

30



--------------------------------------------------------------------------------



 



prepaid in the United States mail (certified or registered with return receipt
requested), (iii) on the second Business Day after dispatch by Federal Express,
DHL, Airborne or other recognized international courier service, or (iv) when
sent by facsimile transmission, if, and only if, such facsimile transmission is
followed within two (2) Business Days by a written notice sent in accordance
with clauses (i), (ii) or (iii) above, whichever of the foregoing shall first
occur; provided, however, that any notice alleging a default must be given by
the means set forth in clauses (i) or (iii) above. Any notices provided by LGF
to FundCo, Goldman Sachs, Jefferies & Company, and/or FundCo’s lenders or their
respective agents (including the Administrative Agent) shall be courtesy copies
only and none of LGF or the LGE Affiliates shall have any liability to such
parties resulting from any unintentional failure by LGF to provide such courtesy
notices.
     Any notice or demand to LGF shall be addressed as follows:
Lions Gate Films Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attn: General Counsel
Telephone: (310) 449-9200
Facsimile: (310) 255-3840
With a courtesy copy to:
Liner Yankelevitz Sunshine & Regenstreif LLP
1100 Glendon Avenue, 14th Floor
Los Angeles, California 90024
Attn: Joshua B. Grode, Esq.
Telephone: 310-500-3500
Facsimile: (310) 500-3501
     Any notice or demand to Purchaser shall be addressed as follows:
LG Film Finance I, LLC
c/o Lions Gate Entertainment Inc., its Manager
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attn: General Counsel
Telephone: (310) 449-9200
Facsimile: (310) 255-3840
With a courtesy copy to:
Liner Yankelevitz Sunshine & Regenstreif LLP
1100 Glendon Avenue, 14th Floor
Los Angeles, California 90024
Attn: Joshua B. Grode, Esq.
Telephone: 310-500-3500
Facsimile: (310) 500-3501

31



--------------------------------------------------------------------------------



 



With a courtesy copy to:
Pride Pictures LLC
c/o Global Securitization Services, LLC
445 Broad Hollow Road, Suite 239
Melville, New York 11747
Attention: Bernard J. Angelo
Telephone: (631) 587-4700
Facsimile: (212) 302-8767
With a courtesy copy to:
JPMorgan Chase Bank, N.A., Administrative Agent and Collateral Agent
     to Lenders to Pride Pictures LLC
131 South Dearborn, 6th Floor
Chicago, Illinois 60603-5506
Attention: Stephen C. Price
Facsimile: (312) 325-3239
     12.7 References, Etc. In this Agreement, headings are for convenience only
and shall not affect interpretation, and except to the extent that the context
otherwise requires: (i) references to any legislation or to any provision of any
legislation include any modification or re-enactment of, or any legislative
provision substituted for, and all statutory instruments issued under, such
legislation or such provision; (ii) references to any document, agreement or
other instrument (including this Agreement) include references to such document,
agreement or other instrument as amended, novated, supplemented or replaced from
time to time; and (iii) references to any party to this Agreement or any other
document, agreement or other instrument referred to herein includes its
permitted successors and assigns.
     12.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when delivered to the parties hereto, shall be
deemed an original but all of which together shall constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
     12.9 Severability. If any provision of this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If,
moreover, any restriction or other provision of this Agreement shall for any
reason be held to be too broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing such provision or
restriction so as to be enforceable to the extent compatible with applicable
law, the parties hereby agreeing that said restrictions and other provisions of
this Agreement are fair and reasonable as at the date hereof. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the

32



--------------------------------------------------------------------------------



 



economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     12.10 No Third Party Beneficiaries. This Agreement is not for the benefit
of any third party and shall not be deemed to give any right or remedy to any
such party whether referred to herein or not, except as set forth in Section
12.11 and except that FundCo shall be a third party beneficiary with respect to
Section 4, Section 1.11, the Purchaser MAE Put Options, the exercise of
Purchaser’s rights with respect to the Investment Period Extension Option,
Excess Cap Picture Option, the Super Excess Cap Picture Option, the Excludable
Picture Purchase Option, Purchaser’s rights with respect to an LGF Default under
this Agreement, with the right to directly enforce the foregoing enunciated
rights (including pursuant to Section 10.2 hereof).
     12.11 Arbitration. Set forth on Schedule B are the procedures agreed by the
Parties for resolution of all Proceedings under this Agreement, the breach
thereof and/or the scope of the provisions of this Section 12.11. In the event
of any Claim by Purchaser against LGF or its Affiliates, FundCo shall have the
sole right, on behalf of Purchaser, to cause Purchaser to bring such Claim and
to make all decisions and to cause Purchaser to take (or not take) all actions
related thereto. In the event of any Claim by Purchaser against FundCo, LGF
shall have the sole right, on behalf of Purchaser, to cause Purchaser to bring
such Claim and to make all decisions, and to cause Purchaser to take (or not
take) all actions related thereto.
     12.12 Governing Law. THE TERMS OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE WITHIN, AND TO BE PERFORMED WITHIN, SUCH STATE, EXCLUDING CHOICE
OF LAW PRINCIPLES OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS
OF A JURISDICTION OTHER THAN NEW YORK.
     12.13 No Consequential or Punitive Damages. IN NO EVENT SHALL A PARTY
HERETO (OR ANY AFFILIATE OF A PARTY HERETO) BE LIABLE FOR ANY CONSEQUENTIAL
DAMAGES OR LOSS WHICH THE OTHER PARTIES HERETO (OR ANY OF THEIR AFFILIATES) MAY
SUFFER OR SUSTAIN AS A RESULT OF ANY BREACH BY SUCH FIRST-MENTIONED PARTY HERETO
(OR AN AFFILIATE OF SUCH FIRST-MENTIONED PARTY HERETO) OF THIS AGREEMENT. IN NO
EVENT SHALL A PARTY HERETO (OR AN AFFILIATE OF SUCH PARTY HERETO) BE LIABLE FOR
PUNITIVE DAMAGES, THE RIGHT TO WHICH IS EXPRESSLY WAIVED BY EACH PARTY HERETO.
     12.14 Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments, agreements and documents, and to do all such other acts and things,
as may be required by law or as may reasonably be necessary or advisable to
carry out the intent and purposes of this Agreement.
     12.15 Entire Agreement. This Agreement and the attached Exhibits and
Schedules together contain the entire understanding of the parties, and there
are no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject

33



--------------------------------------------------------------------------------



 



matter hereof unless expressly referred to herein. No party to this Agreement
makes any representation or warranty except as expressly set forth herein.
[Remainder of page intentionally left blank]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Master Covered Picture
Purchase Agreement as of the date first above written.

                      LIONS GATE FILMS INC.    
 
               
 
  By:   /s/ Wayne Levin                  
 
  Name:   Wayne Levin                  
 
  Title:   Vice President                  
 
                    LG FILM FINANCE I, LLC    
 
                    By:   Lions Gate Entertainment Inc.,
its Manager    
 
               
 
      By:   /s/ Wayne Levin    
 
               
 
      Name:   Wayne Levin    
 
               
 
      Title:   General Counsel    
 
               

35